COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00460-CV


In the Matter of M.G.                   §    From the 323rd District Court

                                        §    of Tarrant County (323-96433J-12)

                                        §    July 17, 2014

                                        §    Per Curiam


                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.




                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM